FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated May 31, 2013. TRANSLATION Autonomous City of Buenos Aires, May 31, 2013 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Composition of YPF S.A. Board of Directors and Supervisory Committee. Dear Sirs, The purpose of this letter is to comply with the requirements of Article 75 of the Buenos Aires Stock Exchange Regulations. Pursuant to the resolutions of the General Ordinary and Special Class A and Class D Shareholders’ Meeting of the Company held on May 30, 2013, and according to the By-Laws, the Board of Directors of YPF S.A. shall be composed as follows: Position Name Class of Shares represented Term Chairman of the Board, CEO and Executive Vice President Miguel Matías Galuccio Class D One fiscal year Director Axel Kicillof Clase A One fiscal year Director Jorge Marcelo Soloaga Class D One fiscal year Director Gustavo Alejandro Nagel Class D One fiscal year Director Oscar Alfredo Cretini Class D One fiscal year Director Roberto Ariel Ivovich Class D One fiscal year Director Walter Fernando Vázquez Class D One fiscal year Director Raúl Eduardo Ortiz Class D One fiscal year Director Héctor Walter Valle Class D One fiscal year Director Rodrigo Cuesta Class D One fiscal year Director José Iván Brizuela Class D One fiscal year Director Sebastián Uchitel Class D One fiscal year Director Nicolás Marcelo Arceo Class D One fiscal year Director Fernando Raúl Dasso Class D One fiscal year Director Luis García del Río Class D One fiscal year Director Carlos María Tombeur Class D One fiscal year Director Nicolás Eduardo Piacentino Class D One fiscal year Alternate Director Patricia María Charvay Class A One fiscal year Alternate Director Sergio Pablo Antonio Affronti Class D One fiscal year Alternate Director Ricardo Dardo Esquivel Class D One fiscal year Alternate Director Carlos Héctor Lambré Class D One fiscal year Alternate Director Francisco Ernesto García Ibañez Class D One fiscal year Alternate Director José Carlos Blassiotto Class D One fiscal year Alternate Director Armando Isasmendi (h) Class D One fiscal year Alternate Director Cristian Alexis Girard Class D One fiscal year Alternate Director Javier Leonel Rodríguez Class D One fiscal year Alternate Director Jesús Guillermo Grande Class D One fiscal year Alternate Director Carlos Agustín Colo Class D One fiscal year Alternate Director Almudena Larrañaga Ysasi Ysasmendi Class D One fiscal year TRANSLATION Furthermore, the Supervisory Committee shall be composed as follows: Position Name Class of Shares represented Term Member Gustavo Adolfo Mazzoni Class A One fiscal year Member María de las Mercedes Archimbal Class D One fiscal year Member Enrique Alfredo Fila Class D One fiscal year AlternateMember Raquel Inés Orozco Class A One fiscal year AlternateMember Guillermo Leandro Cadirola Class D One fiscal year AlternateMember Cecilia Leonor Carabelli Class D One fiscal year Yours faithfully, Gabriel E. Abalos Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: May 31, 2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
